                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

JERMAINE DUANE IRVIN-BEY                                                       PETITIONER
REG # 45966-177

v.                           Case No. 2:18-cv-00107-KGB/JTK

GENE BEASLEY, Warden,
FCI-Forrest City, Arkansas 1                                                  RESPONDENT

                                        JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that

petitioner Jermaine Duane Irvin-Bey’s petition for writ of habeas corpus is dismissed without

prejudice.

       So adjudged this the 11th day of March, 2019.



                                                        _____________________________
                                                        Kristine G. Baker
                                                        United States District Judge




       1
          The proper respondent is “the person” having custody over the petitioner. Rumsfeld v.
Padilla, 542 U.S. 426, 434-35 (2004). Mr. Beasley is the current Warden of Forrest City Medium
Federal Correctional Institution.
